IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
MARLON MANSON PLAINTIFF
V. CASE NO. 5:19-cv-05083
JAILER CARIS; JAILER VINSON;
JAILER ROLES; and JAILER OTTS DEFENDANTS
ORDER

 

Currently before the Court is Plaintiff's failure to obey a Court order and failure to
prosecute this case. Plaintiff Marlon Manson proceeds in this matter pro se pursuant to
42 U.S.C. § 1983. Plaintiff filed his Complaint and Application to Proceed In Forma
Pauperis (“IFP”) on April 23, 2019. (Docs. 1, 2). |

Also on April 23, 2019, this Court entered an Order granting Plaintiffs motion for
IFP and directing Plaintiff to submit an amended complaint. (Doc. 3). Plaintiff was
advised that “he is required to immediately inform the Court of any change of address. If
Plaintiff is transferred to another jail or prison or released, he shall have 30 days from the
date of transfer or release in which to notify the Court of his new address.” /d. Finally,
according to the order, “[flailure to inform the Court of an address change shall result in
the dismissal of this case.” /d.

On June 19, 2019, mail to the Plaintiff was returned to the Court marked “Return
to Sender Not Deliverable as Addressed Unable to Forward.” (Doc. 10). Additional mail
was returned to the Court on June 25, 2019, and July 19, 2019. (Docs. 11, 13). The

Plaintiff has not provided a new address to the Court.
Although pro se pleadings are to be construed liberally, a pro se litigant is not
excused from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d
526, 528 (8th Cir. 1984). Additionally, the Federal Rules of Civil Procedure specifically
contemplate dismissal of a case on the grounds that the plaintiff failed to prosecute or
failed to comply with orders of the court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co.,
370 U.S. 626, 630-31 (1962) (stating that the district court possesses the power to dismiss
sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district court has the power to
dismiss an action based on “the plaintiff's failure to comply with any court order.” Brown
V. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

Plaintiff has failed to obey an order of the Court and has failed to prosecute this
matter. Pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2),
Plaintiff's amended complaint (Doc. 6) should be and hereby is DISMISSED WITHOUT
PREJUDICE. yy

IT IS SO ORDERED on this \7 ~ day of August, 2019.

 
  
 

 

ISTRICT JUDGE
